336 S.W.3d 485 (2011)
TIGER PAW, L.L.C., James A. Koop and Esther A. Koop, Respondents,
v.
SHOW-ME'S OF COLUMBIA, INC., and Ronald Cote, Appellants.
No. WD 72384.
Missouri Court of Appeals, Western District.
March 15, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Donald K. Schoemaker, Laura C. Hayden, St. Louis, MO, for Appellants.
Jill R. Jackson, Emily W. Little, Columbia, MO, for Respondents.
Before Division I: MARK D. PFEIFFER, Presiding Judge, and THOMAS H. NEWTON and ALOK AHUJA, Judges.


*486 Order
PER CURIAM:
Ronald Cote and Show-Me's of Columbia, Inc., appeal the judgment entered after a bench trial in the Circuit Court of Boone County in favor of James and Esther Koop and Tiger Paw, L.L.C., finding Cote and Show-Me's of Columbia, Inc., jointly and severally liable for obligations arising under a breach of an Asset Purchase Agreement between Show-Me's of Columbia, Inc., and Tiger Paw, L.L.C. Appellants raise two points on appeal. They argue that the trial court erred in finding that (1) Show-Me's of Columbia, Inc., breached the Asset Purchase Agreement and (2) that Cote was individually liable for any damages caused by such breach of the Asset Purchase Agreement. We affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling today. Rule 84.16(b).